      Case 1:19-cv-00205-GBD-KNF Document 93 Filed 08/07/19 Page 1 of 2

                                                               USDCSDNY
                                                               DOCUM.E.~
UNITED STATES DISTRICT COURT                                  . fil_.ECTRU~'i,,\Lt,y       FIL!D
SOUTHERN DISTRICT OF NEW YORK                                   p()f'.
------------------------------------------------------X        DATE fli'io~-,r~~--11
EVERTON STERLING,

                          Plaintiff,

                 V.
                                                          REPORT AND RECOMMENDATION
DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR FEMIT                                   19-CV-205 (GBD) (KNF)
TRUST 2006-FF6, et al.,

                          Defendants.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE

        The plaintiff, proceeding pro se, filed a document styled "MOTION TO CLAIM AND

EXERCISE CONSTITUTIONALLY SECURED RIGHTS and REQUIRE THE PRESIDING

JUDGE TO RULE UPON THIS MOTION, and ALL PUBLIC OFFICERS OF THIS COURT

TO UPHOLD SAID RIGHTS." Docket Entry No. 22. The document requests that your Honor

"acknowledge," "provide," "honor, uphold and abide" and "respect, protect and uphold" various

"ruling[s]," "oaths," "due process oflaw," "equal protection under the law," "the inherent Rights

of Everton Sterling," "the referenced national Constitution" and "fact[s] ."

        The plaintiff failed to: (a) comply with Local Civil Rule 7 .1 of this court, which sets forth

the requirements for all motions; and (b) articulate any legal basis for his motion. The Court

finds that the plaintiffs motion is baseless and frivolous, warranting dismissal, since filing

baseless and frivolous motions is subject to sanctions. See Shafii v. British Airways, PLC,

83 F.3d 566, 571 (2d Cir. 1996) ("A district court may, in its discretion, impose sanctions against

litigants who abuse the judicial process.").
      Case 1:19-cv-00205-GBD-KNF Document 93 Filed 08/07/19 Page 2 of 2



                                     RECOMMENDATION

         For the foregoing reasons, I recommend that the plaintiffs motion, Docket Entry No. 22,

be denied.

        FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the Honorable

George B. Daniels, 500 Pearl Street, Room 1310, New York, New York, 10007, and to the

chambers of the undersigned, 40 Centre Street, Room 425, New York, New York, 10007. Any

requests for an extension of time for filing objections must be directed to Judge Daniels. Failur:e

to file objections within fourteen (14) days will result in a waiver of objections and will

preclude appellate review. See Thomas v. Am, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003).

Dated: New York, New York                             Respectfully submitted,
       August 7, 2019

Copy mailed to:

Eveton Sterling




evertonsterling2.rr
